Citation Nr: 0725455	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-12 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder claimed as post-traumatic stress disorder 
(PTSD)/anxiety disorder.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




REMAND

The veteran had active military service from April 1961 to 
March 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, PA.  

In a rating decision dated in February 2004 the RO denied 
service connection for PTSD, generalized anxiety disorder, 
and sleep apnea.  In February 2005 a Statement of the Case 
was issued regarding these issues.  

In May 2005 the RO received treatment records from the 
Coatsville Veterans Affairs Medical Center (VAMC).  In 
February 2006 the RO received treatment records from the 
Philadelphia VAMC.  

VA regulations provide that upon receipt of additional 
pertinent evidence after a Statement of the Case or the most 
recent Supplemental Statement of the Case has been issued and 
before the appeal is certified to the Board of Veterans' 
Appeals and the appellate record is transferred to the Board, 
the agency of original jurisdiction will furnish the veteran 
and his representative a Supplemental Statement of the Case.  
See 38 C.F.R. § 19.31.  

Review of the record reveals that the veteran was not issued 
a Supplemental Statement of the Case (SSOC) after the RO's 
receipt of the aforesaid evidence.  If the claims are not 
resolved to the veteran's satisfaction on remand, the SSOC 
issued, before the case is returned to the Board, must 
address the evidence obtained after the Statement of the Case 
was issued.  See 38 C.F.R. § 19.31.

In addition to the foregoing, stressor statements submitted 
by the veteran in January 2004 include the veteran's account 
of a collision between the USS Randolph CVS-15 and a 
"Liberian tanker" in 1961 or 1962.  He reports that he was 
a crewman onboard the Randolph at the time of the incident.  
He adds that fires broke out aboardship, and that many of his 
buddies were injured in the incident.   He also reports 
another incident, involving the loss of a capsule and rescue 
of an astronaut from Caribbean waters in 1962 (the Board 
notes, however, that it appears the incident he refers to 
occurred in July 1961).  Review of the record shows neither 
stressor event has been developed.  Remand should therefore 
also include verification of the aforesaid stressor events.  
Should any additional in-service stressor be verified, the 
veteran should be scheduled for a new VA Compensation and 
Pension examination.

In addition, it is noted that the veteran receives medical 
care through the Philadelphia VAMC.  VA is required to make 
reasonable efforts to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal 
custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2006).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the veteran that are dated from 
April 7, 2005, to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Attempt to obtain medical records 
pertaining to the veteran from the 
Philadelphia VAMC that are dated from 
April 7, 2005, to the present.  Also 
attempt to obtain any other evidence that 
is identified as relevant by the veteran 
during the course of the remand, provided 
that any necessary authorization forms are 
completed.  
 
2.  Contact the veteran and request that 
he provide the month and year of the 
Liberian tanker incident and any other 
specific details that he is able to recall 
regarding the Liberian tanker and 
Caribbean waters incidents described in 
his stressor statements.  

3.  Contact the U. S. Army & Joint 
Services Records Research Center (JSRRC), 
or other appropriate agency, for 
verification of a collision at sea between 
the USS Randolph and a Liberian tanker 
during the time period provided by the 
veteran and also the U.S.S. Randolph's 
involvement in the rescue of an astronaut 
and attempted recovery of the capsule in 
July 1961.

4.  If, and only if, any additional 
stressor is verified, a VA psychiatric 
examination should be conducted to 
determine the nature and severity of the 
veteran's psychiatric disorder(s).  The 
claims folder must to be made available to 
the examiner in conjunction with the 
examination and the RO should identify for 
the examiner the stressor(s) it has 
determined are verified.  The RO is to 
inform the examiner that only the 
stressors which have been verified may be 
used as a basis for a diagnosis of PTSD.  
If a diagnosis of PTSD is deemed 
appropriate, the psychiatrist should 
specify (1) whether a stressor found to be 
verified by the record was sufficient to 
produce PTSD; and (2) whether it is at 
least as likely as not (50 percent 
probability or greater) that there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record and found sufficient to produce 
PTSD by the examiner.  If another 
psychiatric disorder is diagnosed, the 
examiner should indicate whether it is at 
least as likely as not (50 percent 
probability or greater) that the diagnosed 
disorder is related to the veteran's 
active service.  

5.  The RO should then readjudicate the 
veteran's claims.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 C.F.R. § 19.31(b)(1), 
which specifically addresses the evidence 
received after the February 2005 Statement 
of the Case.  The veteran and his 
representative should be afforded the 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

